DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/22/2021 has been entered.

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. Applicant argues that Park does not teach “the insulating section covers an entirety of an outermost surface of the winding section, the outermost surface of the winding section being substantially parallel to the winding axis, and the first magnetic resin layer covers an entirety of an outermost surface of the coil part, the outermost surface of the coil part being substantially parallel to the winding axis” as amended. Applicant asserts that the insulating layer 50 of Park does not cover the outermost surface of the coils 41 and 42, and the metal-polymer complex layer 11 does not cover the outermost surface of the substrate 30, coils 41 and 42, and insulating layer 50. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The examiner’s response to the argument is based on the combination of Park and Yang. Whether or not Park teaches the amended features, Yang teaches .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG. Pub. No. 2014/0184374 A1) in view of Yang et al. (U.S. PG. Pub. No. 2016/0126004 A1).
With respect to claim 1, Kawashima et al., hereinafter referred to as “Kawashima,” teaches a coil component (e.g. FIGs. 1-2) comprising:
a coil part 30, 41-42, and 50 having a planar coil 41 and 42 that includes a winding section (spiral section) and an insulating section 50 covering the winding section; and
a magnetic resin layer 11 and 12 including a magnetic filler (magnetic powder) and configured to cover the coil part,
wherein
the magnetic resin layer has (a) a first magnetic resin layer 11 that (1) includes a first magnetic filler (magnetic powder) and (2) is in contact with the coil part and (b) a second magnetic resin layer 12 that (1) includes a second magnetic filler (magnetic powder) and (2) is laminated on the first magnetic resin layer on a side of the first magnetic resin layer opposite the coil part,
the second magnetic resin layer constitutes a principal surface of the magnetic resin layer on a side of the second magnetic resin layer opposite to the first magnetic resin layer, and 
the insulating section is not magnetic (paras. [0049], [0064]-[0067], and [0092]). Park does not expressly teach a maximum particle size of the second magnetic filler is smaller than a maximum particle size of the first magnetic filler,
the insulating section covers an entirety of an outermost surface of the winding
section, the outermost surface of the winding section being substantially parallel to the
winding axis, and

part, the outermost surface of the coil part being substantially parallel to the winding axis even though Park would have disclosed the amended features in the drawing. The portions of the coil part 41 and 42 that are not covered by the insulating section in Park are the lead parts, not the winding section, that respectively connect to the electrodes 21 and 22.
Yang teaches a coil component 100 (FIGs. 1-4) wherein
a maximum particle size of the second magnetic filler (magnetic filler 61 in second magnetic resin layer 60) is smaller than a maximum particle size of the first magnetic filler (magnetic filler 51 in first magnetic resin layer 50), 
the insulating section (insulating film covering coils 42 and 44) covers an entirety of an outermost surface (side surface of outermost turn, FIG. 3) of the winding
section 42 and 44), the outermost surface of the winding section being substantially parallel to the winding axis (vertical axis), and
the first magnetic resin layer 50 covers an entirety of an outermost surface of the coil
part, the outermost surface of the coil part being substantially parallel to the winding axis (paras. [0070] and [0088]). Yang also discloses the insulating section (insulating film covering coils 42 and 44) is not magnetic. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have insulating section, the first magnetic resin layer, and the magnetic filler sizes as taught by Yang to the coil component of Park to reduce defects of plating spreading (paras. [0030] and [0031]).
With respect to claim 2, Park in view of Yang teaches the coil component according to claim 1, wherein the maximum particle size of the second magnetic filler is not more than 10% of a distance between a principal surface of the coil part which faces the magnetic resin layer in a laminating direction and the principal surface (Yang, paras. [0062], [0064], and [0070]).
With respect to claim 3, Park in view of Yang teaches the coil component according to claim 1, wherein a thickness of the second magnetic resin layer is smaller than a distance 
With respect to claim 4, Park in view of Yang teaches the coil component according to claim 2, wherein a thickness of the second magnetic resin layer is smaller than a distance between a principal surface of the coil part which faces the magnetic resin layer in a laminating direction and the principal surface of the magnetic resin layer (Yang, para. [0062]).

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yang, as applied to claim 1 above, and further in view of Jeong et al. (U.S. PG. Pub. No. 2013/0113593 A1).
With respect to claim 14, Park in view of Yang teaches the coil component according to claim 1. Park in view of Yang does not expressly teach an insulating layer covering the second magnetic resin layer; and an external electrode (1) on the insulating layer and (2) connected to the coil part.
Jeong et al., hereinafter referred to as “Jeong,” teaches a coil component 1 (FIGs. 1-2), comprising: 
an insulating layer 11 covering the second magnetic resin layer (upper smaller magnetic layer 50); and 
an external electrode 20 (1) on the insulating layer and (2) connected to the coil part 60 (paras. [0061] and [0063]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating layer as taught by Jeong to the coil component of Park in view of Yang to protect the magnetic layers and coil part from foreign objects, such as dust and moisture. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837